In an action inter alia on a contract, plaintiff appeals from a resettled judgment of the Supreme Court, Nassau County, entered January 15, 1976, which, after a nonjury trial, dismissed the complaint on the merits. Resettled judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs. Upon this record, the trial court, sitting as the trier of the facts, could properly determine that the plaintiff had no right to recover. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.